DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-2, 4-7, 10, 12, 14-16, 18-21, and 23-24. Claims 1-2, 4-7, 10, 12, 14-16, 18-21, and 23-24 were amended and claim 8 was cancelled in the response filed 9/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a recessed portion…configured to interrupt a flow of water towards…the terminal of the battery, the recessed portion…in a position on an upper surface of the battery, closer to the containing portion opening side than the terminal of the battery contained in the battery containing portion” in lines 3-9. However, it is unclear whether the recited “recessed portion” is the same as the claimed “groove disposed on an upper surface of the battery” in claim 1. As argued by the Applicant (filed 9/2/2022), the “water flows along the groove 45u and does not easily reach the terminal” (page 12 of arguments). Therefore, it considered that the groove of claim 1 is the same as the claimed “recessed portion” of claim 4 because the recessed portion also guides water away from the terminal (“interrupt a flow of water towards...the terminal of the battery”). Therefore, either all mentions of “recessed portion” should be changed to “groove”, or all mentions of “groove” should be changed to “recessed portion”.
Claim 5 similarly recites “recessed portion” in line 3, and therefore the same correction as above is required.
Claims 14-15, and 18-19 are rejected for being dependent thereon. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 10, 12, 14-15, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632), Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), Hamaya et al. (US 2012/0316477), and Miller et al. (US 2012/0045671).
Regarding claim 1, Kamiya discloses a lawn mower 3 (working machine) comprising a battery 30, a power supply case 41 (battery containing portion), a battery attachment portion 31 (electrode portion). The mounting direction of the battery 30 is set to be obliquely forward and downward, and the dismounting is set to be obliquely rearward and upward ([0043], see Fig 14). The battery attachment portion 31 is disposed on an internal upper surface of the battery containing portion to be connected with the terminal of the battery (Fig 14).
A main body case 10 (body cover) covers the power supply case from above (Fig 14). The power supply case 41 (battery containing portion) includes a containing portion opening through which the battery is inserted and removed (Fig 14). The main body case 10 (body cover) includes a cover opening through which the battery containing portion is inserted (see Fig 14, which has the power supply case 41 inserted into the main body case 10). 
While Kamiya discloses the battery 30 is in the power supply case 41 (battery containing portion) that is inclined at an angle, and the battery 30 is attached to a battery attachment portion 31 at inner upper surface of the upper wall (Fig 14), Kamiya is silent to the precise features and dimensions of the power supply case, and therefore does explicitly disclose wherein the battery containing portion is formed into a box shape having the upper wall, a lower wall, a pair of side walls, and a bottom wall to form the containing portion opening, the internal upper surface is an inner surface of the upper wall, each of the upper and lower walls are inclined at an inclination angle relative to the vertical direction so that the upper edge of the containing portion opening is situated above the bottom wall.
Kohda discloses an electrically-powered scooter that is powered by a battery (abstract). The battery 76 is placed into the battery support tray 112 of the case 110 ([0050], Fig 6). The support tray 112 includes a bottom wall 112a and peripheral wall 112 (note: the peripheral wall is the remaining walls; therefore having an upper wall, a pair of side walls, and either the lower wall or the bottom wall) ([0050], Fig 8). As seen in Figure 6, the area of the battery has an upper wall, a lower wall, a pair of side walls, and a bottom wall, and would necessarily have the upper wall and lower wall inclined relative to the vertical direction so that an upper edge of the containing portion opening is situated above the bottom wall. Therefore, it is considered that Kohda teaches the accommodating space for the battery as box shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the battery support tray having a box shape of Kohda with the battery and power supply case of Kamiya to support the battery while the battery is located within the machine.
While Kamiya modified by Kohda teaches an upper wall of the battery containing portion (Fig 6), modified Kamiya does not explicitly disclose the upper wall includes a bent back portion that extends upwards from an upper edge of the upper wall that extends at a different angle from the inclination angle of the upper wall and that extends through the cover opening from an inside of the body cover to an outside of the body cover.
Gao discloses a working system device (working machine) including a defined working area and an energy module (battery) supplying power to the device (abstract). Gao teaches an accommodating cavity 401 with an inlet 405 to enable energy module 2 to be inserted or pulled out ([0261], Fig 44). The inlet includes upper end edge 4055 (bent back portion) (Fig 44), and as seen in Figure 45, the upper end edge 4055 is vertical and is at a different angle than the upper wall. Therefore, the upper end edge prevents water from flowing into the accommodating cavity 401. As seen in a different embodiment (Fig 13), such a design of an upper end edge 4055 being vertical next to the accommodating cavity prevents water from flowing into the accommodating cavity (see Fig 13, which has a water-proof boss 2041 that stops water from an upper end surface from flowing into the accommodating cavity, [0248]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper end edge around the accommodating cavity being vertical and at a different angle than the upper wall of the accommodating cavity as taught by Gao with the upper end of the power supply case (battery containing portion) of Kamiya for the purpose of preventing water from flowing into the area containing the battery.
In addition, the placement of the water-proof boss or upper end edge of Gao on the power supply unit renders battery attachment portion (electrode portion) more inwards of the battery containing portion than the bent back portion.
While Kamiya discloses an autonomous lawn mower ([0002]) comprising the battery 30, power supply case 41, battery attachment portion 31, and main body case 10 (see Fig 14), modified Kamiya does not explicitly disclose either the lawn mower as a snowplow or the battery and necessary housing fitted into a snowplow.
However, Gao discloses a working system device (working machine) including a defined working area and an energy module (battery) supplying power to the device (abstract). Gao teaches that while the device can be an auto lawn mower, the device can be an automatic leaf blower, an automatic water sprinkler, a multifunctional machine, an automatic snowplow, a robot cleaner or the like ([0259]). That is, Gao teaches that a working device having an accommodating cavity for a battery for supplying power to the device can be either included in a lawn mower or a snowplow. Therefore, Gao recognizes the equivalency of the battery and corresponding housing used in either a lawn mower or a snowplow.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use battery, power supply case, battery attachment portion, corresponding and main body case of Kamiya in a snowplow instead of a lawn mower as taught by Gao because doing so would amount to a simple substitution of one known element for another to obtain predictable results, and one of ordinary skill in the art would have expected the results of the substitution to be predictable.
While Kamiya discloses a battery in an enclosed case (see Fig 14), Kamiya does not explicitly disclose wherein the batter comprises a groove disposed on an upper surface of the battery at a position closer to the containing portion opening side than the terminal.
Hamaya discloses a battery pack encasing structure for providing assistance to a user ([0001]) wherein the battery pack is to be used outside and protected from moisture ([0003]). The battery pack 150 is inserted into a unit casing 100 having a battery pack receiving recess 102 for detachably receiving the battery pack ([0055], Fig 4). The battery pack recess has grooves 143 which conduct moisture away from the terminal connection 141 ([0055], Fig 4). The battery pack 150 also has arcuate ridges 158 which are complementary to the corresponding grooves 143 and similarly conduct moisture in a designated direction away from the battery terminals 153 ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grooves on the battery pack recess and/or the ridges on the battery pack of Hamaya with the battery of Kamiya for the purpose of directly moisture or water away from the terminals because the device is used outside. In addition, because Kamiya teaches the terminals of the battery are on the upper surface of the inclined battery (Fig 14), it would have been obvious to locate the grooves of Hamaya on the upper surface of the battery as well as higher than the terminals (and thereby closer to the containing portion opening side than the terminal) in order to conduct moisture away from the battery terminals as intended by Hamaya.
Kamiya does not explicitly disclose wherein the battery comprises a heat dissipating portion at a position lower than the groove.
Miller discloses a battery pack 10 including a support frame 20 including a first vent 35, second vent 55, and third vent 60 (any or all of the vents reading on the heat dissipating portion) ([0044], see Figs 1-2). The vents allow passage of air into or out of the battery to radiate or exhaust heat ([0033], [0035]). As seen in Figures 1-4, the vents are located on surfaces opposite of the terminals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any of or all of the first, second, or third vent in the battery of Miller with the battery of Kamiya in order to radiate or exhaust heat from the battery. In addition, because Gao and Hamaya are concerned with preventing water from flowing into the battery or flowing over the terminals (Gao at [0248], and Hamaya at [0055]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the any or all of the vents in a location to prevent water from entering the battery pack. Because the battery pack of Kamiya is at an incline (Kamiya at Fig 14) and the grooves of Hamaya are added above the terminals at the upper surface, the vents are added at a position lower than the groove.
Even further, based upon the orientation of the inclined battery of Kamiya (Fig 14) and the location of the battery terminals, all the vents (first, second, and third vent) in Miller are in locations which are positioned lower than the groove added from Hamaya which is above the battery terminals. That is, the battery of Hamaya oriented in the same manner as the battery of Kamiya (Fig 14), all the vents are located below the battery terminals; because the groove is added above the battery terminals, all the vents (heat dissipating portion) have to be at a position lower than the groove.
Regarding claim 2, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya discloses wherein the electrode portion (battery attachment portion 31) is disposed more inwards of the battery containing portion than a vertical line passing through the upper edge of the containing portion opening of the battery containing portion (see Fig 14, which has a lid 51, and if a vertical line was dropped from an upper end of the lid, the battery attachment portion is more inwards of the battery containing portion).
Regarding claims 4 and 10, modified Kamiya discloses all of the claim limitations as set forth above. With regards to the limitation of “recessed portion”, as set forth above in the 112 rejection, the limitation has been interpreted as being the same element as the groove of claim 1, and this interpretation is consistent with arguments filed 9/2/2022. Therefore, Hamaya’s disclosure of the battery pack recess has grooves 143 which conduct moisture away from the terminal connection 141 ([0055], Fig 4), further having arcuate ridges 158 which are complementary to the corresponding grooves 143 and similarly conduct moisture in a designated direction away from the battery terminals 153 ([0059]), read on the claimed recessed portion/projecting portion configured to interrupt a flow of water towards the electrode portion/terminal of the battery, and provided in a position on the internal upper surface of the battery/battery containing portion, closer to the containing portion opening side than the terminal of the battery contained in the battery containing portion/electrode portion. 
Regarding claim 5, modified Kamiya discloses all of the claim limitations as set forth above. Hamaya teaches the grooves and the ridges (a projecting portion and recessed portion, respectively) are arcuate in shape, and therefore are in a V-like shape (see Figs 4-5, [0059]), wherein the closed portion is situated on the opening side of the battery containing portion, while an open portion is situated on a bottom portion side of the battery containing portion and the battery contained in the battery containing portion (see Figs 4-5). In addition, it would have been obvious to provide the grooves and ridges to conduct moisture away from where the moisture or water would enter (the lid 51 of Kamiya), and therefore have the closed portion situated toward the opening and the opened portion situated on a bottom portion side of the battery or battery containing portion.
Regarding claims 6 and 12, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 (lid) for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully openable and closeable range of the lid (see Fig 14).
Regarding claims 14-15, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully openable and closeable range of the lid (see Fig 14).
Regarding claims 21 and 23, modified Kamiya discloses all of the claim limitations as set forth above. Gao teaches the upper end edge 4055 (bent back portion) as extending along the vertical line (see Fig 44). Further, based upon the location of the containing portion opening of Kamiya (Fig 14), the combination further meets the limitation of (claim 23) the vertical line passes through the upper edge of the containing portion opening.
Regarding claim 24, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 (lid) for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 is attached to the main body case 10 at hinge 52 (base end portion) and is supported by the body case. The power supply cover 51 has a curve (see Fig 14), and therefore extends from the base end portion to a distal end in a curved shape, and covers the containing portion opening and the bent back portion. The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully opened position (see Fig 14).

Claims 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632), Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), Hamaya et al. (US 2012/0316477), and Miller et al. (US 2012/0045671), as applied to claims 1, 2, or 6 above, and further in view of Kobayashi et al. (US 6,056,077).
Regarding claims 7, 16, and 20, modified Kamiya discloses all of the claim limitations as set forth above. While Kamiya teaches the battery 30 is attached to a battery attachment portion 31 (Fig 14), modified Kamiya does not explicitly disclose that the machine comprises a guide groove configured to guide a slide of the battery, the guide grooved provided on an internal lower surface of the battery containing portion.
Kobayashi discloses a small vehicle powered by a battery (abstract). The battery packs 204 are inserted at an angle relative to the vertical direction into the battery carrier 203 (see Fig 10) and the battery packs are provided with a pair of flanges 217 formed on the lower side of the battery pack (Fig 10, C9/L18-23). The flanges 217 cooperate with a guide plate 216 (see Fig 10). Because the flanges 217 wrap around the edges of the guide plate 216, the guide plate has a guide groove to guide the slide of the battery because the flanges fit within a channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide plate and the corresponding flanges of the battery of Kobayashi with the power supply case (battery containing portion) and battery of Kamiya for the purpose of guiding the battery into the designated slot.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632), Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), Hamaya et al. (US 2012/0316477), and Miller et al. (US 2012/0045671), as applied to claim 4 or 5 above, and further in view of Kobayashi et al. (US 6,056,077).
Regarding claims 18-19, modified Kamiya discloses all of the claim limitations as set forth above. While Kamiya teaches the battery 30 is attached to a battery attachment portion 31 (Fig 14), modified Kamiya does not explicitly disclose that the machine comprises a guide groove configured to guide a slide of the battery, the guide grooved provided on an internal lower surface of the battery containing portion.
Kobayashi discloses a small vehicle powered by a battery (abstract). The battery packs 204 are inserted at an angle relative to the vertical direction into the battery carrier 203 (see Fig 10) and the battery packs are provided with a pair of flanges 217 formed on the lower side of the battery pack (Fig 10, C9/L18-23). The flanges 217 cooperate with a guide plate 216 (see Fig 10). Because the flanges 217 wrap around the edges of the guide plate 216, the guide plate has a guide groove to guide the slide of the battery because the flanges fit within a channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide plate and the corresponding flanges of the battery of Kobayashi with the power supply case (battery containing portion) and battery of Kamiya for the purpose of guiding the battery into the designated slot.

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not disclose the amended limitations including the snowplow, groove, and heat dissipating portion. Applicant further argues that Kamiya, Kohda, and Gao do not disclose a snowplow, and therefore appear to be only concerned with high heat, rain, and humidity and do not disclose the added benefit of preventing water from freezing in the groove.
This is not considered persuasive. With regards to the snowplow, Gao teaches the option of using a snowplow instead of a lawn mower ([0259]), such as the lawn mower of Kamiya. Therefore, the prior art does disclose a snowplow, as well as would also be concerned with the freezing temperatures and therefore be concerned with water freezing.
With regards to the limitation of the heat dissipating portion, Yahnker was previously used to meet the limitation but has been replaced with newly cited reference, Miller et al. (US 2012/0045671), because the limitations with regards to the heat dissipating portion have changed (e.g., no longer requiring a warm air vent portion in the battery containing portion, and now requiring it be in a lower portion).
With regards to the groove disposed at an upper surface of the battery, and the heat dissipating portion disposed at a position lower than the groove, Hamaya is relied upon to meet this limitation. Hamaya teaches the battery pack recess has grooves 143 which conduct moisture away from the terminal connection 141 ([0055], Fig 4). Therefore, the teachings of the groove suggests placing the grooves in a position to move water away. Because water flows down because gravity, one of ordinary skill in the art would recognize for the grooves to move water away from a terminal connection, the grooves must be placed above said terminal connection.  In addition, because Gao and Hamaya are concerned with preventing water from flowing into the battery or flowing over the terminals (Gao at [0248], and Hamaya at [0055]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the any or all of the vents of Miller in a location to prevent water from entering the battery pack. Because the battery pack of Kamiya is at an incline (Kamiya at Fig 14) and the grooves of Hamaya are added above the terminals at the upper surface, the vents are added at a position lower than the groove.
Even further, based upon the orientation of the inclined battery of Kamiya (Fig 14) and the location of the battery terminals, all the vents (first, second, and third vent) in Miller are in locations which are positioned lower than the groove added from Hamaya which is above the battery terminals. That is, the battery of Hamaya oriented in the same manner as the battery of Kamiya (Fig 14), all the vents are located below the battery terminals; because the groove is added above the battery terminals, all the vents (heat dissipating portion) have to be at a position lower than the groove.
In response to applicant's argument that the combination of the heat dissipating portion lower than the groove prevents water from freezing in the groove, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Because the prior art already suggests placing the groove above the terminals in order to prevent water from contacting the terminals, it is further obvious to place vents (heat dissipating portions) at a position lower than the groove as well in order to prevent water from entering the battery and potentially causing electrical shorts or corrosion issues within the battery pack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                  

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725